            Case 4:19-cv-00226 Document 66-2 Filed on 04/06/20 in TXSD Page 1 of 2




                                 Harris Countv Criminal District Court Trial Division
                             Onoen To DtsnEGARD DtRncrlvE BY Hnnnls CouNrv Junce

            On April   l,   2020, Hanis County Judge Lina Hidalgo issued an Order, the purpose of which was

to release certain prisoners presantly housed in the Harris County Jail.

                                               FINDINGS OF FACT

            The Court makes the following Findings of Fact:

    I   .   Most of the inmates in the Harris County Jail are defendants charged with felony offenses, whose
            cases are assigned to one of the 22 Felony District Courts, each of which independently lawfully
            sit and exercise exclusive jurisdiction in such matters in this County;

   2.       The Felony District Court having jurisdiction over an inmate in the Harris County Jail has
            properly and lawfully set bail for that defendant's cause of action; and

   3.       Any Order issued by the County Judge of Harris County Texas to any Harris County agancy,
            pertaining to bonds and/or release of felony prisoners or probationers assigned to a proper Court
            of felony jurisdiction is ultra vires, VOID ON ITS FACE and of NO FORCE AND EFFECT.
            See Guerra v. Garza,987 S.W.2d 593 (Tex. Crim. App. 1999); and

   4.       Only the State District Judges of the 22 Felony District Courts of Harris County, Texas have
            exclusive constitutional and statutory jurisdiction over all felony cases assigned to their
            respective courts, including, but not limited to, the setting, raising and/or denial ofbonds in any
            and all ofsaid Courts, or the incarceration or release ofprobationers under supervision from said
            felony courts.

                                                      ORDER

            THEREFORE, IT IS ORDERED and DECREED that the Sheriffof Harris County, Texas,                              as

well    as Harris County       Pre-Trial Services Agency and the Harris County Community Supervisions and
Corrections Departrnent, SHALL IGNORE and WHOLLY DISRECARD any order and/or directive
from the Harris County Judge regarding the issuance of felony Pre-Trial Bonds or Personal
Recognizance Bonds or any other order of release, as the same purports to affect felony inmates or
probationers now in custody of the Harris County Sheriff or the Harris County Community Corrections


                                                               Onupn ro   DTsREGARD   DrREcrrvE By Hannts Counrv Juncp
                                                                                                              Page   I of2
        Case 4:19-cv-00226 Document 66-2 Filed on 04/06/20 in TXSD Page 2 of 2




and Supervision Department, and under the lawful jurisdiction of one of the 22 Harris County State
District Courts.

       IT IS FURTHER ORDERED that Pre-Trial Services Agency shall not                     prepare nor submit to

the Sheriff of Harris County, Texas any bonds or other orders of release at the direction of the County
Judge of Harris County, Texas which affect, or purport to affect or release any Harris County inmate
held for or charged with any felony offense;

       IT IS FITRTIIER ORDERED           that the Harris County Community Corrections and Supervision

Department shall igrrore any and all orders from the Harris County Judge which affect or purport to
affect any felony probationer incarcerated in the Harris County Jail or any other facility in which he or
she may be housed pursuant to an Order   ofa Felony District Court;      and


       IT IS FURTHER ORDERED              that the Harris County Sheriff shall ONLY release a felony
inmate in accordance with and pursuant to a valid Bond or other Order of Release signed by a State
District Judge of Harris County, Texas, or by   a proper court Order     from a Court of Appeals or the Texas
Court of Criminal Appeals or by a federal court with lawful jurisdiction of a particular Harris County
inmate or inmates.

TIIIS ORDER IS EFFECTIVE IMMEDIATELY" EACH VIOLATION OF THIS ORDER MAY
RESULT IN CRIMINAL CONTEMPT OF COURT PENALTIES, WHICH MAY INCLUDE UP
TO SIX MONTHS' CONFINEMENT IN JAIL AS WELL AS A POSSIBLE FINE NOT TO
EXCEED $s00.00.

       SIGNED this 3rd day of April, 2020 at     /,'33    n .m.


                                                      Herb Ritchie
                                                      Administrative Judge
                                                      Harris County District Courts Trying Criminal Cases




                                                           Ononn   ro   DrsnEcnRo DrnecrrvE By HnRRts CouNrv Juuct
                                                                                                          Page 2 of 2
